Kinne, C. J.
I. Appellees Rave filed a paper in wRieR they deny that tRe evidence set forth in appellant’s abstract was properly preserved or filed of record in tKis case, and deny that there is any evidence relating to the value of the undivided one-Ralf of lot 11, in block 67, Boone, Iowa, before this court, and deny that the appellant’s abstract and appellees’ amendment together contain all of the evidence. Appellant has not re-affirmed his original abstract, and therefore we must treat the statements in appellees’ abstract as being true. Not Raving all of the evidence before us, this case cannot be tried die novo.
II. Appellant has filed an assignment of errors, and we may therefore consider any question the determination of which is not dependent upon an examination of the evidence. Appellant claims a credit on the execution against him to the extent of the value of an undivided one-Ralf of lot 11. If it be conceded that in this proceeding Re would be entitled to such credit, still, before it could be given, the value of such interest must be shown. As we Rave already said, we Rave no evidence before us, and hence cannot siy that the court below erred in not allowing such credit on the execution. Whatever may be the merits of this case, we see no way, under the law, in view of the record, of granting relief. — Affirmed.